John L. Reizian, Esquire Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103-1106 Telephone: (860) 466-1539 Facsimile:(860) 466-2550 John.Reizian@LFG.com VIA EDGAR May 31, 2012 U.S. Securities and Exchange Commission treet, N. E. Washington, DC 20549-0506 Re: Lincoln Life Flexible Premium Variable Life Account M The Lincoln National Life Insurance Company File No: 811-08557; CIK: 0001048607 Initial Registration Statement, Form N-6 Lincoln VULONE2012 Dear Sir or Madam: Today we are electronically filing on EDGAR an Initial Registration Statement on Form N-6 for a variable life insurance product.The marketing name for this product is “Lincoln VULONE2012.” Pursuant to Securities Act Release No. 33-6510, we request selective review of this registration statement.Selective review is appropriate inasmuch as this product is most similar to the Lincoln VULONE2007 (File No. 333-139960; 811-08557) issued by The Lincoln National Life Insurance Company.The only differences between these two products and their prospectuses are with respect to the pricing of the insurance elements of the product and there is not a Fixed Account Asset Charge. A marked courtesy copy of this Registration Statement will be forwarded under separate cover to our Reviewer showing any variances when compared with the Lincoln VULONE2007. Please contact me at (860) 466-1539 with any questions or comments about this filing. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
